Citation Nr: 9914118	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-48 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and his fellow servicemate



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for a back disability.  The case 
was previously remanded by the Board in January 1999.

In January 1999, the Board made a finding that the appellant 
had submitted a timely Notice of Disagreement (NOD) regarding 
an April 1996 denial of his claim for an increased 
(compensable) rating for left finger deformity.  The Board 
assumed jurisdiction over the claim for the limited purpose 
of directing the RO to issue a Statement of the Case (SOC) 
which advised the appellant of the reasons and basis of the 
denial of the claim and the requirements necessary to perfect 
his appeal.  See 38 C.F.R. § 3.103 (1998).

That same month, the RO mailed to the appellant an SOC which 
included the reasons and bases for the denial of his claim, 
and enclosed a VA Form 9, Appeal to Board of Veterans' 
Appeals (also known as the "Substantive Appeal").  The RO's 
transmittal letter specifically advised the appellant of the 
procedural steps which needed to be taken in order to 
complete his appeal, and warned him of the deadline for 
submitting the Substantive Appeal.  He was further advised 
that he could ask for more time if it were required.  A copy 
of the SOC and transmittal letter was also sent to the 
appellant's representative.

To date, the appellant has not filed a substantive appeal or 
request for extension following the RO's issuance of an SOC, 
and the deadline for doing so has passed.  See 38 C.F.R. §§ 
20.200, 20.202, 20.303 (1998) (Substantive Appeal or request 
for extension must be filed within 60 days following the RO's 
mailing of the SOC or within the remainder of the date of 
mailing of the notification of the determination being 
appeal, whichever period ends later).  See also Fenderson v. 
West, 12 Vet.App. 119 (1999)(any writing or statement 
preceding issuance of an SOC cannot be regarded as a 
Substantive Appeal).  Accordingly, the issue of an increased 
rating for deformity of the left ring finger is not properly 
before the Board at this time.


FINDINGS OF FACT

1.  The RO's November 1969 rating decision wherein service 
connection for a back disability was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

2.  Additional evidence since the RO's November 1969 
decision, the last prior final denial of the claim for 
service connection for a back disability, is not material.


CONCLUSIONS OF LAW

1.  The RO's November 1969 rating decision wherein service 
connection for a back disability was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

2.  The evidence received subsequent to the RO's November 
1969 decision is not new and material and does not serve to 
reopen a claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for a back 
disability.  He further claims that such evidence makes his 
claim for service connection plausible and, thus, warrants 
evaluation of the merits of his claim with consideration 
given to review of all the evidence of record.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the RO, 
in a November 1969 rating decision, denied the appellant's 
claim for service connection for back disability.  The 
appellant was notified of the denial by letter from the RO in 
November 1969, but he did not file an appeal within one year 
of the date of mailing of this notification.  As such, the 
RO's decision is deemed final.  38 U.S.C.A. § 7105(c) (West 
1991) and 38 C.F.R. §§ 3.104(a); 3.160(d); 20.302(a) (1998); 
see also Evans v. Brown, 9 Vet.App. 273 (1996).  Accordingly, 
the Board, in its independent review of this case, finds that 
the appellant's claim for service connection for a back 
disability was last finally denied in the RO's November 1969 
rating decision.  As such, the Board will apply the new and 
material standard with respect to the adjudication of this 
claim.

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995).  However, if 
the appellant can thereafter present new and material 
evidence of the previously disallowed claim, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, No. 95-638 
(Apr. 7, 1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded. Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In this 
case, the RO, in its November 1969 decision, denied the 
appellant's claim for a back condition on the basis that his 
back disability, classified as deformity of the lumbosacral 
region with narrowing of L5- S1, existed prior to service and 
was not aggravated during service.  Therefore, the issue 
currently before the Board is whether the additional evidence 
submitted by the appellant since the RO's decision in 1969 is 
both new and material in that it tends to establish that his 
back disability was incurred or aggravated during active 
service.

At the time of the November 1969 denial, the RO reviewed a 
December 1967 letter from G.R. Melson, M.D., which reported 
his March 1966 examination findings that the appellant had a 
symptomatic back which resulted from excess sway and other 
irregularities in the lumbosacral region.  Similarly, a 
December 1967 letter from Donald J. O'Brien, M.D., reported 
the appellant's long- standing complaint of back pain prior 
to entering service.  His examination of the appellant 
revealed increased lumbar lordosis with complaint of pain 
upon bending and straight leg raising.  Additionally, his 
review of x- rays taken by Dr. Melson in March 1966 revealed 
localized lumbosacral lordosis with an increased lumbosacral 
angle and a tendency of the sacrum to be much more horizontal 
than usual.  There were also findings of narrowing of the 
disc space at L5- S1, somewhat decreased foraminal space at 
L5, and subluxation of the superior facet upward on the 
inferior facet of L5.

The appellant's service medical records revealed a normal 
clinical evaluation of his spine at the time of his 
enlistment examination in May 1967.  In December 1967, he was 
given a temporary profile for a mild lumbosacral sprain, 
manifested by back pain with some radiation into the left 
buttock, following a bending injury.  He later admitted to 
history of back pain which preceded service.  In January 
1968, he was diagnosed with probable chronic back strain on 
the basis of increased lordosis and possible, but 
questionable, early degenerative disc disease.  X- ray 
examination was negative, and the examiner disagreed with the 
previous interpretations of the March 1966 x- ray findings.  
The appellant was cleared for duty in the Republic of Vietnam 
without a profile, but the examiner did note that future 
temporary profiles might be required at times.  On his 
separation examination, dated in May 1969, he voiced 
complaint of "back trouble of any kind," but physical 
examination indicated a normal clinical evaluation of the 
spine.

On VA Compensation and Pension examination, dated in 
September 1969, the appellant complained of lower back pain 
of ten years' duration which was aggravated by lifting with 
occasional pain radiating to the left leg when bending over.  
Physical and x- ray examination was negative for any 
pathological findings for his complaint of back pain.

Medical evidence submitted since the RO's 1969 decision 
includes the following: (1) medical records from Terence 
Hart, M.D., showing treatment for lumbar disc problems 
following a work- related accident in April 1982 and 
recording the appellant's report of a history of "minor 
strain of the back in the past" which had been "no serious 
problem;" (2) medical records from Lloyd Johnson, M.D., 
showing treatment for lumbar disc problems following a work- 
related back injury in November 1986; (3) medical records 
from David H. McCord, M.D., showing treatment for lumbar disc 
problems beginning in April 1992; and (4) a medical record 
from Dr. Wyatt H. Blake, III, showing treatment for other 
conditions.

In a letter dated in November 1994, Dr. Johnson reported that 
the appellant had been a patient of his since "1983" and 
that it was his "understanding that [the appellant] had 
problems with his back since an injury that occurred while in 
the service in 1967."  He further commented that "[the 
appellant's] back injury dates back to that time."  In 
another letter dated in November 1994, Dr. McCord reported 
that the appellant "has had back problems which have related 
back to his service in the Armed Forces."

Non- medical evidence submitted since the RO's November 1969 
denial includes the appellant's testimony regarding 
aggravation of his back disability during service.  
Specifically, he admitted to a back injury prior to service, 
but he pointed out that he passed his entrance examination.  
His drill instructor during basic training excused him from 
15- mile marches due to his back problems, and he remembered 
injuring his back by a twisting incident during an extra 
weeks' training for advanced infantry training.  He was 
initially prescribed muscle relaxers and placed on a 30- day 
temporary profile.  However, his "light duty" assignment 
appeared to be punitive in nature and he learned not to go on 
sick call.  His duties as an ammunitions holder involved 
heavy lifting which caused him perpetual pain, but he 
specifically recalled two incidents of back twisting which 
incapacitated him for a couple of days.  Upon his discharge 
from service, he had to sign a liability waiver for his back 
disability prior to his employ at Southern Railway.

Additionally, [redacted], the appellant's servicemate, 
appeared before the RO and testified to his personal 
observation to two of the appellant's back injuries during 
service.  He further testified to his knowledge that the 
appellant continued to have back problems following his 
return from Vietnam.  Mr. [redacted] testimony was consistent 
with his affidavit which he submitted in October 1995.

In a letter received in March 1995, [redacted], the 
appellant's former supervisor at Southern Railway Co., 
attested to his personal knowledge of the appellant's post- 
service back problems.  He was aware that the appellant had 
been turned down for employment at Southern Railway following 
an examination by a Dr. W.H. Blake, and he had knowledge that 
the appellant had to sign a waiver prior to being hired.  
Mr. [redacted] further recalled the appellant's statements 
that his [redacted]back problems began while in the Army.

In a letter dated in November 1996, [redacted], the 
appellant's mother, reported that her son had had chronic 
back problems since the age of 17.  She reported that Dr. 
Melson advised both of them that her son would probably end 
up in a wheelchair by the age of 25.  She also indicated that 
her son had been placed on restrictive duty prior to being 
sent into combat duty.

Upon review of the claims folder, the Board finds that the 
additional medical treatment records associated with the 
claims folder since the RO's 1969 decision are new in the 
sense that they were not previously of record.  The medical 
records of Dr. Blake involve conditions other than the back 
and, therefore, are not relevant to the question at hand.  
The medical records of Drs. Hart, Johnson, and McCord pertain 
to the appellant's back disability, but they do not directly 
and substantially bear on the issue of the relationship of 
that disability to service and, further, are not so 
significant that they must be considered in order to make a 
fair decision on the merits of that issue.  In this regard, 
the earliest of these records pertain to treatment for work- 
related back injuries, while the later records reflect 
relatively recent treatment for the back but fail to relate 
the current diasbility to service either through continuity 
of pertinent symptomatology or otherwise.  See generally 
38 C.F.R. § 3.303(b)(1998); Savage v. Gober, 10 Vet.App. 488, 
497 (1997).

With respect to the letters submitted by Drs. Johnson and 
McCord regarding their understanding of the origin of the 
appellant's back disability, upon close inspection of the 
letters, as well as these physicians' treatment records, 
nowhere is it seen that they had any knowledge of the 
previous medical findings made by Dr. Melson, Dr. O'Brien and 
the military physicians.  Rather, these newly submitted 
letters merely transcribe the appellant's account of the 
origin of his back problems.  This account is erroneous, and 
to the extent that these letters can be viewed as medical 
"opinions", they are of no significance with respect to the 
merits of this claim because they are unsupported and 
unsupportable.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995)(a bare transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional).  
Accordingly, the Board finds that the letters submitted by 
Drs. Johnson and McCord do not constitute "material" 
evidence.

The appellant's testimony and statements, as well as the 
sworn statements of Mr. [redacted], Mr. [redacted] and the 
appellant's mother, are also new in the sense that they were 
not previously of record.  Additionally, these statements are 
relevant to the extent that they provide lay evidence of 
observable symptomatology prior to, during, and subsequent to 
service.  However, such statements are not "material."  In 
this regard, the Board notes that the opinions of laypersons 
are not competent evidence with respect to the course of a 
pre-exisiting back disorder in service, and such opinions do 
not provide a basis for reopening.  See Moray v. Brown, 5 
Vet.App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).  A claimant may offer credible lay 
observations of increased symptoms in service, but medical 
evidence is required to show that an underlying disability 
worsened.  McIntosh v. Brown, 4 Vet.App. 553 (1993).  
Additionally, lay witnesses are not competent to relate an 
in- service injury to post- service symptomatology or 
diagnosis involving the lumbar spine.  Arms v. West, 12 
Vet.App. 188, 200 (1999).

In summation, the Board concludes that the additional 
evidence submitted since the RO's November 1969 decision does 
not constitute "material" evidence and, therefore, the RO's 
decision in November 1969 remains final, and the claim is not 
reopened.

In reaching this decision, the Board recognizes that it has 
decided this case under the newly enunciated principles set 
forth in Hodge, Elkins and Winters which have not been 
addressed by the RO.  However, as indicated in Winters, where 
it is clear that a claimant has not met the burden under 
38 U.S.C.A. § 5107(a) to submit a well grounded claim, a 
remand would unnecessarily impose additional burdens on VA 
without the possibility of any benefits flowing to the 
claimant. Winters, at 7; see also Soyini v. Derwinski, 1 
Vet.App. 540 (1991); Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Or, in other words, a remand in this case would be 
inconsistent with the principle that the law does not require 
a "useless act" since, in the absence of a well grounded 
claim, the appellant cannot prevail on his claim as a matter 
of law.  Winters, at 5-7.  Accordingly, the Board is of the 
opinion that no harmful prejudicial error falls upon the 
appellant in the Board's resolution of this claim.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim has previously been denied and has not been 
reopened, VA may be obligated under 38 U.S.C.A. § 5107(a) to 
assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinsky, 2 Vet.App. 320, 323 (1992).

In January 1991, the Board remanded this case in order to 
honor the appellant's request for a personal hearing before 
the member of the Travel Board at the Montgomery, Alabama RO.  
The appellant was advised of this hearing by letter dated in 
February 1999, but he failed to appear.  No good cause for 
failing to appear has been shown, and he has not filed a 
motion for a new hearing.  Accordingly, the Board has 
proceeded as though his hearing request has been withdrawn.  
38 C.F.R. § 20.702(d) (1998).  In any event, the Board has 
had benefit of review of his testimony before the RO and, 
upon reviewing the entire record, the Board discerns no 
additional sources of relevant information which may be 
available concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5107(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).


ORDER

The claim for service connection for a back disability is not 
reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

